In an action to recover damages for the allegedly unreasonable refusal to consent to a sublease of certain property, and a proceeding to recover possession of the subject property, Heartland Industrial Park, a partnership, appeals from so much of a judgment of the Supreme Court, Suffolk County, dated November 14, 1985, as, after a nonjury trial, and upon declaring that its refusal to consent to the sublease of the premises from the respondent Himark Enterprises, Inc., to Bay Shore Moving & Storage, Inc., was unreasonable, is in favor of the respondent Himark Enterprises, Inc., and against the appellant Heartland Industrial Park in the principal amount of $73,333.30, and dismisses the appellant’s counterclaims and cross claim.
Ordered that the judgment is affirmed insofar as appealed from, with costs, for reasons stated by Justice Gerard at the Supreme Court, Suffolk County. Mangano, J. P., Eiber, Kunzeman and Harwood, JJ., concur.